Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly independent claim 23, is allowable is because the closest prior art of record, Huawei “BL CR to 38.401 Support for IAB”, fails to teach or fairly suggest either alone or in combination with the prior art of record a method of wireless communication performed by a parent node, that includes configuring a first backhaul radio link control (RLC) channel at a distributed unit (DU) of the parent node based at least in part on a request received from a central unit (CU) of a first integrated access and backhaul (IAB) donor; configuring a second backhaul RLC channel at the DU of the parent node based at least in part on a request received from a CU of a second IAB donor; selecting a first logical channel identifier for the first backhaul RLC channel based at least in part on the configuring of the first backhaul RLC channel; selecting a second logical channel identifier for the second backhaul RLC channel based at least in part on the configuring of the second backhaul RLC channel, wherein the second logical channel identifier is different from the first logical channel identifier; providing the first logical channel identifier to the CU of the first IAB donor; providing the second logical channel identifier to the CU of the second IAB donor; receiving a packet at the DU of the parent node, the packet including either the first logical channel identifier or the second logical channel identifier; and processing the packet according to: a first backhaul configuration, received from the CU of the first IAB donor, based at least in part on the packet including the first logical channel identifier, or a second backhaul configuration, received from the CU of the second IAB donor, based at least in part on the packet including the second logical channel identifier.

The primary reason independent claim 11, and similarly independent claim 27, is allowable is because the closest prior art of record, Huawei “BL CR to 38.401 Support for IAB” fails to teach or fairly suggest either alone or in combination with the prior art of record a method of wireless communication performed by a parent node, that includes a method of wireless communication performed by a child node, comprising: configuring a first backhaul radio link control (RLC) channel with a first logical channel identifier at a mobile termination function (MT) of the child node, wherein the first backhaul RLC channel is configured based at least in part on a request received from a central unit (CU) of a first integrated access and backhaul (IAB) donor; configuring a second backhaul RLC channel with a second logical channel identifier at the MT of the child node, wherein the second backhaul RLC channel is configured based at least in part on a request received from a CU of a second IAB donor, and wherein the first logical channel identifier is different from the second logical channel identifier; receiving a packet at the MT of the child node, the packet including either the first logical channel identifier or the second logical channel identifier; and processing the packet according to: a first backhaul configuration, received from the CU of the first IAB donor, based at least in part on the packet including the first logical channel identifier, or a second backhaul configuration, received from the CU of the second IAB donor, based at least in part on the packet including the second logical channel identifier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2020/0015147 pertains to radio link control connection between a IAB node and Donor gNB node with a DU and CU part supporting a dual-connected network entity
US 2019/0289492 pertains to a relay node may forward packets from a third radio channel to a first radio channel based on the first mapping and insert the first priority ID into a header in the packets. The relay node may forward packets from a fourth radio channel to a second radio channel based on a second mapping, and insert the second priority ID into a header in the packets.
US 2020/0100124 pertains to coordinating configuration of multiple backhaul links supported by the relay node via the multi-MT functionality of the relay node that includes a network management function that may configure backhaul routes and resource configuration across the redundant topology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466

`

/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466